Title: Enclosure: [An Act Making Allowances for Certain Services], [25 May 1793]
From: Hamilton, Alexander,Washington, George
To: 



[Philadelphia, May 25, 1793]

An act making allowances for certain services & contingencies in the collection of the Revenue during the year ending on the 30 day of June 1792.

Whereas it has been found necessary to provide a compensation for the legal admeasurement of Stills during the year ending on the 30 day of June 1792. it is hereby established & declared, that there may & shall be allowed to the Collectors of the Revenue on spirits distilled in the United States and upon Stills, for each & every Still by them respectively measured according to law on or before the said 30 day of June 1792. the Sum of Thirty Cents.
And whereas it has also been found necessary that certain services & expences of divers officers of inspection & persons actually employed in the business of the Revenue wch. have unavoidably arisen out of the first operations of the Act of the 3d. day of March 1791, and in the year aforesaid, & certain compensations to the same should be allowed & defrayed.
The Supervisors of the Revenue for the several Districts herein after mentioned are hereby authorised to allow to the officers & persons employed within their respective Districts, for services & Duties actually by them performed and expences paid during the year aforesaid & not yet compensated or defrayed, the sums set against the said Districts respectively—that is to say


In the District of South Carolina a sum not exceeding
600 Dollars


In the District of North Carolina
100.


In the District of Virginia
350.


In the District of Maryland
150.


In the District of Delaware
150.


In the District of Pennsylvania
300.


In the District of New York
400.


In the District of Connecticut
200.



Given under my hand at
Philadelphia on the 25 dayof May 1793.
Geo: Washington

